Case 1:18-cv-12401-GBD Document 35 Filed 10/09/19 Page 1 of 2

S Q U | R E $> Squire Patton Boggs (US) LLP

2550 M Street, NW
PATTON BOGGS Washington, D.C. 20037

O +1 202 457 6000
F +1 202 457 6315

 

 

   

 
 
      

7 squirepattonboggs.com
USDC SDNY
ree Th ace \
POCUMEY NT 4 Gassan A. Baloul
RLBCT UONICALLY Fi rity T +1 202 457 6155
“a . A gassan.baloul@squirepb.com
iéi # vi aD:
October 9, 2019 DATE u itt —-f-a- Ae

 

 

 

VIA ECF

Hon. George B. Daniels

United States District Court, Southern District of New York
500 Pearl St.

New York, NY 10007

Re: Lelchook, et al. vy. Lebanese Canadian Bank SAL, et al., Case Number 18-cv-12401
(GBD) (S.D.N.Y.)

Dear Judge Daniels:

This law firm represents Defendants Lebanese Canadian Bank SAL (“LCB”) and
Mohamad (sued as “Mohamed”) Hamdoun (“Mr. Hamdoun’”) in the above-referenced action, On
behalf of LCB, Mr. Hamdoun, and the Plaintiffs, we write to request that this action, which is
stayed pursuant to the Stipulation and Order so-ordered by Your Honor on April 16, 2019 (the
“Stipulation”) (ECF No. 32), remain stayed pending resolution of the appeal of this Court’s
September 20, 2019 Memorandum Decision and Order (the “Kaplan Order’) in Licci (Kaplan), et
al, vy. Lebanese Canadian Bank, SAL, 08-cv-7253 (GBD) (S.D.N.Y.) (‘Kaplan’).

By the Stipulation, LCB, Mr. Hamdoun, and the Plaintiffs agreed, and this Court so ordered,
that this case should be stayed “until sixty (60) days after entry of an order of this Court granting
or denying [LCB’s] motion to dismiss” in Kaplan “in the interests of judicial efficiency,” given
that the claims in this case and the Kaplan case arise out of the same alleged conduct by LCB and
the same rocket attacks allegedly committed by Hezbollah in July and August 2006. (ECF No. 32,
{ 2). On September 20, 2019, this Court issued the Kaplan Order granting LCB’s motion to
dismiss that action. See Kaplan, Case No. 08-cv-7253 (GBD) (S.D.N.Y.), ECF No. 113.

LCB intends to argue in its motion to dismiss this case that the Kaplan Order has preclusive,
and at a minimum persuasive, effect warranting dismissal of the Plaintiffs’ claims here. However,
counsel for the Kaplan Plaintiffs (who are also counsel to the Plaintiffs in this action) have advised
us that they will appeal the Kaplan Order. We have conferred with Plaintiffs’ counsel and agreed
that, just as the “interests of judicial efficiency” weighed in favor of staying this action pending
this Court’s Kaplan Order, they also militate in favor of a continued stay pending resolution on
appeal of the Kaplan Order.

47 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the inlernational fegal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
Case 1:18-cv-12401-GBD Document 35 Filed 10/09/19 Page 2 of 2

‘Squire Patton Boggs (US) LLP Hon. George B. Daniels
United States District Court
VIA ECF Southern District of New York

October 9, 2019

Accordingly, on behalf of LCB, Mr. Hamdoun, and the Plaintiffs, we respectfully request
that this Court order that this action shall remain stayed in its entirety, including but not limited to
the time of LCB and Mr. Hamdoun to answer, move to dismiss, or otherwise respond to the
Complaint in this action, until sixty (60) days after final resolution on appeal of the Kaplan Order.

Respectfully submitted,

Squire Patton Boggs (US) LLP

/s/ Gassan A. Baloul
Gassan A. Baloul

ce: All counsel of record (via ECF)

seas Bb Pima

§O ORDERED.
Can GEORGE B. DANIELS

 
